USCA11 Case: 21-13633      Date Filed: 07/28/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13633
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KARAMCHAND DOOBAY,
a.k.a. Raj Doobay,
                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 3:16-cr-00122-TJC-MCR-1
                   ____________________
USCA11 Case: 21-13633         Date Filed: 07/28/2022    Page: 2 of 4




2                      Opinion of the Court                 21-13633


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Karamchand Doobay appeals pro se the district court’s
denial of his motion for compassionate release. Meanwhile, the
government asks us to summarily affirm that decision. Seeing no
substantial question about the correctness of the district court’s
decision, we grant the government’s motion for summary
affirmance.
       Doobay pleaded guilty to two counts of conspiracy to
commit wire fraud and, in 2018, was sentenced to 151 months’
imprisonment. Near the start of the Covid-19 pandemic, he moved
for compassionate release, citing the increased health risks posed
by his medical conditions during the pandemic as an “extraordinary
and compelling” reason for his release. 18 U.S.C. § 3582(c)(1)(A)(i).
The district court denied the motion. It held that the reasons
Doobay had given for release were not extraordinary and
compelling and that the sentencing factors in 18 U.S.C. § 3553(a)
advised against ending his prison term early. See id. § 3582(c)(1)(A).
        Undaunted, Doobay renewed his compassionate-release
motion. He again argued that, because of the pandemic, his
medical conditions (specifically, his asthma and hypertension)
created a health risk that qualified as an extraordinary and
compelling reason to release him. He acknowledged that the
district court had already rejected that argument. But he
USCA11 Case: 21-13633        Date Filed: 07/28/2022    Page: 3 of 4




21-13633               Opinion of the Court                       3

contended that a recent unpublished decision from this Court
established that these “risk-factors” warranted his release. In the
alternative, he asserted that the district court should order his
release because “material misrepresentations” by his counsel had
effectively denied him his right to appeal. He also asked the court
to reassess the sentencing factors.
       The district court denied the motion. It concluded that
Doobay had once again failed to show that “extraordinary and
compelling reasons” warranted releasing him.              See id.
§ 3582(c)(1)(A)(i). Under published precedent from this Court, it
explained, the circumstances given for release must be
“extraordinary and compelling” as defined in the applicable policy
statement from the Sentencing Commission, § 1B1.13 of the
Sentencing Guidelines, and neither circumstance he cited met that
definition. See United States v. Bryant, 996 F.3d 1243, 1262 (11th
Cir. 2021); U.S. Sentencing Guidelines § 1B1.13 & cmt. n.1 (Nov.
2018). The court also noted that Doobay’s reliance on the
unpublished opinion was “misplaced,” and that the sentencing
factors continued to counsel against his release.
      This appeal followed, and the government moved for
summary affirmance of the district court’s order. Summary
affirmance is warranted when one of the parties is so “clearly right
as a matter of law” that “there can be no substantial question as to
the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406
USCA11 Case: 21-13633           Date Filed: 07/28/2022       Page: 4 of 4




4                        Opinion of the Court                    21-13633

F.2d 1158, 1162 (5th Cir. 1969). 1 And no substantial question exists
as to the proper outcome here; Doobay has not shown any
“extraordinary and compelling” reason to release him, as defined
in the applicable policy statement. See 18 U.S.C. § 3582(c)(1)(A)(i);
U.S.S.G. § 1B1.13 cmt. n.1. We therefore GRANT the
government’s motion for summary affirmance and DENY any
remaining motions pending in this appeal as moot.




1 This Court adopted as binding precedent all decisions of the former Fifth
Circuit handed down before October 1, 1981, in Bonner v. City of Prichard,
661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).